Citation Nr: 0513934	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  98-13 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for residuals of 
gunshot wound with chip fracture of the left lower tibia, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.  He is the recipient of the Purple Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 1998 
and July 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.   This issue 
was most recently remanded by the Board in September 2003 for 
additional development.  The case now returns to the Board 
for appellate review. 


FINDING OF FACT

Residuals of gunshot wound with chip fracture of the left 
lower tibia include asymptomatic scars, arthritis, and marked 
limitation of ankle motion with flare-ups, excess pain, 
weakened movement, excess fatigability, and incoordination of 
movement, without evidence of any tendon, bone, joint, or 
nerve damage or muscle herniation. 


CONCLUSION OF LAW

The criteria for entitlement to an increased rating for 
residuals of gunshot wound with chip fracture of the left 
lower tibia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, 4.73, Diagnostic Code 
5312-5271 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claim for an increased rating in November 1997 and 
the RO's initial unfavorable decisions were issued in May 
1998 and July 1998, prior to the enactment of the VCAA.  In 
Pelegrini II, the Court clarified that where notice was not 
mandated at the time of the initial RO decision it was not 
error to provide remedial notice after such initial decision.  
See id. at 120-123.  The Court set out that the claimant need 
only be provided VCAA notice and an appropriate amount of 
time to respond, followed by proper subsequent VA process.  
See Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 
(2004) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, after VCAA notice was provided in February 2004 and 
October 2004, the veteran's increased rating claim was 
readjudicated and a supplemental statement of the case was 
provided to the veteran in February 2005, such that he had the 
opportunity to respond to the RO's remedial VCAA notice.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  While the veteran was never sent a 
letter specifically outlining the evidence required to 
substantiate his increased rating claim, the Board finds that 
additional documentation in the claims file adequately 
advised the veteran of such necessary evidence.  
Specifically, the May 1998 and July 1998 rating decisions 
informed the veteran that he was not entitled to a rating in 
excess of 20 percent as he experienced only marked limitation 
of ankle motion without evidence of malunion of the tibia and 
fibula or ankylosis of the ankle.  Additionally, the August 
1999 supplemental statement of the case advised the veteran 
of the regulations governing both group XII muscle injuries 
as well as those governing musculoskeletal disabilities of 
the ankle.  The Board further observes that the rating 
decisions, as well as the August 1998 statement of the case 
and supplemental statements of the case issued in August 1999 
and February 2005, fully advised the veteran of the reasons 
and bases his increased rating claim was denied.  Therefore, 
despite the absence of a letter specifically informing the 
veteran of the evidence necessary to substantiate his 
increased rating claim, the Board finds that other documents 
contained in the claims file adequately provided the veteran 
with the information and evidence necessary to prove such 
claim.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The February 2004 and October 2004 
letters advised the veteran that VA would obtain relevant 
records from any Federal agency, to include medical records 
from the military, from VA hospitals, and from the Social 
Security Administration.  Such letters also indicated that VA 
would make reasonable efforts to help obtain relevant records 
not held by a Federal agency, to include records from state 
or local governments, private doctors and hospitals, and 
current or former employers.      

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The February 2004 and October 2004 letters notified 
the veteran that he must provide enough identifying 
information about his records so VA can obtain them.  He was 
also informed that it was his responsibility to ensure that 
VA receives all requested records that are not in the 
possession of a Federal department or agency.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The October 2004 letter advised the 
veteran that if there was any other evidence or information 
that he believed would support his claim, he should so inform 
VA.  The letter further informed him that if he had any 
evidence in his possession that pertained to his claim to 
send it to VA. 

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
acknowledges that the veteran has identified a Dr. M. at the 
Bedford VA Medical Center whom he saw for treatment of his 
left ankle disability.  The RO requested such records from 
the Bedford VA Medical Center in April 2004 and was informed 
that the veteran's records had been transferred to the Boston 
VA Medical Center.  Such records are contained in the claims 
file.  The veteran has also been afforded VA examinations for 
the purpose of adjudicating his increased rating claim.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

The veteran served on active duty from March 1964 to March 
1967 in the United States Marine Corps.  He is the recipient 
of the Purple Heart. 

A rating decision issued in July 1967 granted service 
connection for residuals of gunshot wound with chip fracture 
of the left lower tibia and assigned a 10 percent rating 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5312, effective 
March 25, 1967.  In November 1997, the veteran applied for an 
increased rating for such service-connected disability.  A 
rating decision issued in May 1998 granted an increased 
rating, to 20 percent, in contemplation of marked limitation 
of ankle motion for gunshot wound with chip fracture of the 
left lower tibia pursuant to Diagnostic Code 5312-5271.  
Thereafter, the veteran entered a notice of disagreement with 
such disability rating and additional evidence consisting of 
a December 1997 X-ray report was added to the record.  In a 
rating decision issued in July 1998, the RO confirmed and 
continued the 20 percent rating for gunshot wound with chip 
fracture of the left lower tibia.  The veteran then continued 
his appeal as to the assignment of a 20 percent rating for 
his left ankle disability. 

The medical evidence of record consists of service medical 
records, VA treatment records, and April 1968, December 1997, 
April 1999, and November 2004 VA examination reports. 

The veteran's service medical records reflect that on May 28, 
1965, the veteran was wounded in hostile action while serving 
in Vietnam.  He had a 23-day hospital course during June 
1965.  A Narrative Summary at the time of discharge shows 
that the veteran received a gunshot wound of the left ankle.  
The wound was debrided and closed three days later.  Physical 
examination upon admission was essentially negative except 
for examination of the left lower extremity.  There were two 
wounds, one on the anteriomedial aspect of the left ankle 
joint, and the other on the anterolateral aspect of the 
ankle.  Wounds were closed with no evidence of infection.  
Impression on admission was gunshot wound in the left ankle.  
X-rays revealed a round, punched out radiolucent area on the 
anterior aspect of he distal portion of the left tibia, 
suggesting a post-traumatic lesion.

Regarding the veteran's course in the hospital, he was 
admitted on June 5, 1965, and treatment of elevation of the 
extremity was instituted.  A posterior splint was applied to 
the ankle on June 7, in order to maintain neutral position.  
The veteran remained afebrile and the wound did well.  The 
stitches were removed on June 16 and the veteran was started 
on range of motion exercises.  The wound healed somewhat 
slowly.  The veteran was discharged to duty on June 28, 1965.  
At the time of hospital discharge, the veteran had good range 
of motion of his ankle.  He had only two small crusts over 
the wounds that were nontender.  The final diagnosis was chip 
fracture, left lower tibia, open.  The condition was treated, 
improved.  It was noted that the veteran incurred such injury 
in the line of duty when he was hit with small arms fire at 
La Mae in Vietnam on May 28, 1965.  

In August 1965, the veteran was seen for complaints of 
tenderness in the left ankle, but it was improving slowly.  
He was to work for range of motion.  On the veteran's March 
1967 separation examination, clinical evaluation of the lower 
extremities as well as the musculoskeletal system was normal.  
It was noted that the veteran had two scars on his left 
ankle.  

An April 1968 VA examination reveals complaints of soreness 
and stiffness.  The veteran also indicated that, at times, 
his left leg goes to sleep on him.  He had trouble walking 
and it bothered him when he stands on it for a long time.  
Upon physical examination of the left leg, there was a one-
inch wound from the anterior to the medial aspect of the left 
lower leg.  The scar was well healed and nontender.  The 
veteran had full dorsiflexion and plantar flexion.  Eversion 
and inversion were normal.  Stability was excellent.  The 
veteran stood on toes and heels.  He walked with a normal 
gait.  There was no edema, swelling, tenderness, or deformity 
present.  X-rays were normal with no bone, joint, or soft 
tissue abnormality.  The diagnosis was residuals of gunshot 
wound, chip fracture, left lower tibia.  

A September 1997 VA treatment record reveals that the veteran 
had pain on his left heel when walking and at rest.  He was 
unable to sleep because of the pain.  Objectively, the 
veteran had point tenderness at the insertion of the Achilles 
tendon in the calcaneus.  The assessment was Achilles 
tendonitis with heel spur.  

A December 1997 VA examination reflects complaints of 
chronic, intermittent left ankle pain.  The examiner noted 
the veteran's history of being struck with small arms fire 
while serving in Vietnam and sustaining a chip fracture of 
the left lower tibia.  The fracture was open and associated 
with a wound over the anteromedial aspect of the left ankle 
and another wound over the anteriolateral aspect of the left 
ankle.  X-rays revealed a round, punched-out radiolucent area 
of the anterior aspect of the distal portion of the left 
tibia.  The wound was debrided and closed after three days 
and was splinted.  One month later, the veteran had a 
satisfactory range of motion at the time of discharge from 
the hospital.  His separation examination was negative.  
However, the veteran began to have discomfort soon 
thereafter.  In 1968, X-rays revealed no bone, joint, or soft 
tissue abnormalities.  At the time of the December 1997 VA 
examination, the veteran had flare-ups of his injury 
characterized by arthritic pain occurring approximately every 
two months, lasting three to five days.  He was unable to 
work during such flare-ups.  The veteran applies moist heat 
and sees a podiatrist.  It was also noted that the veteran 
had swelling during these episodes of chronic ankle pain.  

Upon physical examination, the veteran had a well-healed two 
centimeter skin scar, four centimeters above the lateral 
malleolus.  There was also a two centimeter skin scar between 
the two main extensor tendons.  Both were supple and without 
skin retraction.  Such were also not bound down to the 
underlying soft tissue structures.  There were nontender to 
palpation.  Dorsiflexion was 10 degrees on the left and 20 
degrees on the right.  Plantarflexion was 40 degrees on the 
left and 45 degrees on the right.  Inversion was 10 degrees 
on the left and 20 degrees on the right.  Eversion was 10 
degrees on the left and 10 degrees on the right.  It was 
noted that all movements were mildly uncomfortable.  The 
subtalar joint was supple and there was no inversion or 
eversion.  There was also no soft tissue swelling.  

X-rays revealed no degenerative joint disease, but there was 
incidental calcification at the insertion of the Achilles 
tendon into the calcaneus.  The examiner diagnosed status-
post chip fracture to the left lower tibia from gunshot 
injury, Vietnam, 1965, service-related, with limitation in 
range of motion.  

A July 1998 VA treatment record reveals that complaints of 
pain in the left ankle.  Objectively, the veteran had minimal 
tenderness over his left ankle. 

An April 1999 VA examination performed on a fee-basis 
reflects that the veteran received a gunshot wound to his 
left ankle while he was in Vietnam in 1965.  He developed 
pain in the ankle about ten years after the injury occurred.  
The veteran stated that he always had soreness, but had 
developed stiffness and difficulty bending the ankle.  The 
flare-ups occurred about once a month and last two days.  The 
veteran also noted that there was swelling and inflammation 
of the ankle.  Symptoms were relieved by ice, heat, rest, and 
Ibuprofen.  He had injections, the effects of which lasted  
few months after each injection.  When the flare-ups 
occurred, the veteran reported that he was unable to work 
because of difficulty in walking.  He was able to carry out 
most activities, except for gardening.  The veteran had been 
working for a cable and wire contractor for 18 years. 

Upon physical examination, the veteran did not use any 
devices.  The leg length from the anterior superior iliac 
spine to the medal malleolus was 88 centimeters.  His gait 
was normal and there were no abnormalities of the feet.  He 
did not have any limited function of standing and walking.  
On examination of the left ankle, there was a scar two 
centimeters long over the lateral malleolus and a scar two 
centimeters over the lower tibia.  The scar did not have any 
effect on nearby joints.  There was tenderness of the ankle 
joint, but no keloid formation.  There did not appear to be 
any tendon, bone, joint, or nerve damage.  There was no 
evidence of muscle herniation.  On dorsiflexion of the left 
ankle was noted to be 10 degrees, as compared to 20 degrees 
of the right ankle.  Plantal flexion of the left ankle was 40 
degrees, as compared to 45 degrees of the right ankle.  
Inversion of the left ankle was 10 degrees, with 20 degrees 
on the right.  There were no signs of any inflammation or 
deformity of the bone.  There was no evidence of 
osteomyelitis or constitutional signs of bone disease or 
arthritis.  

X-rays of the left ankle taken in March 1999 revealed no 
evidence of fracture or subluxation.  There was no evidence 
of any radiopaque foreign bodies.  The examiner stated that 
the wound appeared to heal without any evidence of 
complications.  The veteran stated that ten years following 
the injury, he began to have flare-ups of pain, weakness, 
fatigue, and swelling in the ankle.  On the date of the 
examination, he complained of pain and difficulty in walking.  
On physical examination, there was 10 degrees deficit in 
dorsiflexion and 5 degrees deficit in plantar flexion.  The 
examiner stated that, upon reviewing the veteran's history, 
physical findings, and X-rays, it was his opinion that there 
have been little changes in the veteran's condition in the 
past ten years; however, he could not say that if the veteran 
continued to have excess pain, weakened movement, excess 
fatigability, or incoordination of movement, that there will 
not, in the future, be any additional range of motion loss in 
the left ankle. 

In January 2001, the veteran sought treatment at VA for 
calcaneal bursitis of the left heel.  The veteran reported 
using a treadmill extensively and after approximately one 
week, he started to get left heel pain.  The veteran noted 
that the pain was fairly severe at that time and he was on 
crutches for awhile.  Upon physical examination of the left 
foot, there was no erythema.  There was a palpable calcaneal 
spur that was tender to palpation.  The plantar fascia was 
nontender to palpation.  Dorsiflexion was limited about 5 
degrees when compared to 15 degrees on the right side.  
Popiteal angle was 30 degrees.  X-rays showed a prominent 
calcaneal spur and no other abnormalities.  In November 2001, 
upon objective examination of the veteran's left heel, there 
was no local swelling, erythema, warmth, or ecchymosis.  It 
was tender to palpation posterially.  The assessment was bone 
spur of the left heel, but no acute process by examination or 
signs or symptoms of infection.  In December 2001, it was 
noted that the veteran  had a painful left heel times several 
weeks, occurring three to four times this year.  The veteran 
was unable to work at times for weeks.  Upon examination, the 
cavus foot had a rigid anterior.  The posterior left heed had 
an enlarged calcaneal margin posterior lateral with 
tenderness at site of enlargement.  There was no swelling of 
the tendon itself.  X-rays showed a large posterior spur and 
infratendonous calcification.  The impression was calcaneal 
exostosis in cavus foot type left.  

May 2002, January 2003, and January 2004 VA treatment records 
indicate that the veteran had full range of ankle motion.  In 
January 2003, the veteran complained of intermittent swelling 
of the left ankle status-post trauma many years ago.  Such 
was well-controlled by ibuprofen.  Also in January 2004, the 
veteran had no soft tissue swelling of the left ankle.  The 
wound site was above the ankle joint and the veteran had 
decreased internal and external rotation of the ankle.  There 
was no pain on movement.  It was also noted that the 
veteran's feet had high arches.  His feet were examined for 
the presence of dorsalis pedis and tibial pulses as well as 
examined by monfilament of sensation.  Both examinations were 
normal. 

A November 2004 VA examination reflects the veteran received 
a round in his left anterior shank immediately above the 
ankle while serving in Vietnam in 1965.  He was initially 
treated in a field hospital and the wound thereafter became 
infected.  He was hipped out of Vietnam to an Army hospital 
in Okinawa and from there, he eventually returned to 
Quantico, Virginia where he was released with the wound 
healed and the infection at least subsided.  For the next two 
or twelve years, everything "was fine," but he then began 
to develop pain in and about his left ankle and for ten or 
twelve years he was treated at the Bedford VA Medical Center.  
A variety of treatments, including heel lifts, hot and cold 
lock compresses, exercises, and daily doses of ibuprofen, 
were tried.  The ibuprofen, however, eventually led to a GI 
bleed for which he was then put on rabeprazole, which also 
worked well for a time.  Most recently, the veteran had been 
to a massage therapist who applies hot stones and massages 
the ankle.  At the time of the examination, the veteran's 
ankle was fairly good for a week or two at a time and during 
those good times, the local pain was in the 2/10 range.  It 
was noted that the veteran had flare-ups, usually without 
specific antecedent activities, except that he did note that 
the weather seemed to be affecting his ankle more and more.  
Flare-ups could last from one to two days, but if the flare-
up was severe, it will last for one to two weeks.  During 
flare-ups, the pain was in the 7/10 range and the veteran 
stated that he was unable to work.  The veteran was self-
employed as a cable puller, which means that he pulls 
electrical cables through ceilings, rather than through 
conduits in the ground.  The examiner noted that in addition 
to his ankle problem, the veteran now has diabetes mellitus 
and has been told to exercise.  As such, he found that riding 
a bicycle or swimming gets him good exercise without 
stressing his ankle; however, with winter coming, he was 
afraid that he could do neither. 

Objectively, the veteran's gait and station were essentially 
within normal limits.  Regarding the left ankle, there was an 
anteromedial entry wound approximately five centimeters above 
the ankle joint that measured 3.3 centimeters by 1.2 
centimeters.  He had an exit wound, which was anterolateral, 
and measured 1.2 centimeters by 0.3 centimeters.  Both scars 
were well-healed and essentially nontender.  The left ankle 
with the knee in maximum extension dorsiflexed to five 
degrees and planter flexed to 20 degrees.  With the knee 
flexed, the ankle dorsiflexed to 10 degrees and plantar 
flexed to 20 degrees.  Such were both active and passive 
motions.  The left hindfoot was held in slight varus.  It 
could only be brought to neutral valgus and to 15 degrees of 
varus.  None of the above motions at the time of the 
examination caused pain.

The veteran's left foot had a slightly cavus deformity with 
the forefoot remaining lower than the heel throughout the 
range of motion unloaded.  The forefoot and toes, however, 
were entirely within normal limits.  Muscles were intact to 
hand tests.  Sensory was intact to light touch.  Vasculature 
was intact to palpable dorsalis pedis and +/- posterior 
tibial pulses.  X-rays of the left ankle and left foot, when 
compared to X-rays dated in January 2001, revealed no 
significant or minor abnormality.  There was mild joint space 
narrowing noted on the left ankle X-rays and narrowing of the 
first metatarsal joint of the great toe and the 
tarsometatarsal joints on the left foot X-rays.  Spurs were 
also noted as well as mild soft tissue swelling over the 
lateral and medial malleolus.  There were no acute fractures 
or dislocations.  The examiner diagnosed status-post left 
distal tibial gunshot wound with residual scars, ankle 
arthritis, and subtalar arthritis. 

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected left ankle disability.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this disability 
beyond that which is set out herein below.  In an increased 
rating case the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected residuals of gunshot wound 
with chip fracture of the left lower tibia is currently 
evaluated as 20 percent disabling pursuant to Diagnostic 
Codes 5312-5271.  (38 C.F.R. § 4.27 provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned).  The veteran 
contends that his ankle is painful and such disability has 
increased in severity so as to warrant an evaluation in 
excess of 20 percent. 

The Board notes that the veteran was initially rated under 
38 C.F.R. § 4.73, Diagnostic Code 5312, which applies to 
residuals of injury to muscle group XII, namely the anterior 
muscles of the leg, to include tibialis anterior, extensor 
digitorum longus, extensor hallucis longus, and peroneus 
tertius.  The function of these muscles is dorsiflexion, 
extension of the toes, and stabilization of the arch.  
Diagnostic Code 5312 provides for a 20 percent evaluation for 
a moderately severe disability and a 30 percent evaluation 
for a severe disability.  38 C.F.R. § 4.73, Diagnostic Code 
5312.  

In the May 1998 rating decision on appeal, the RO found that 
the veteran's gunshot wound injury was more correctly 
evaluated under Diagnostic Code 5271 pertinent to limitation 
of ankle motion.  However, for the sake of completeness, the 
Board has considered whether the veteran is entitled to an 
evaluation in excess of 20 percent for his muscle group XII 
injury.  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

For the following reasons, the Board finds that the veteran 
is not entitled to a rating in excess of 20 percent for 
residuals of gunshot wound with chip fracture of the left 
lower tibia.  From a review of the evidence, there is a 
history of in-service hospitalization and treatment for 23 
days.  At the time of the initial injury, it was noted that 
the veteran received a through-and-through wound to the left 
ankle.  Such was debrided and closed three days later without 
evidence of infection.  Two wounds were noted, one on the 
anteriomedial aspect and the other on the anterolateral 
aspect of the ankle.  Following in-service treatment, the 
veteran had good range of motion of his ankle and two small, 
nontender crusts over his wounds.  He was subsequently 
discharged to duty.  At the time of the April 1968 VA 
examination, the veteran complained of stiffness and 
soreness; however, the scars were well-healed and nontender, 
he had full range of dorsiflexion and plantar flexion, and 
excellent stability.  X-rays were normal with no bone, joint, 
or soft tissue abnormality.  At the time of the completion of 
the veteran's in-service treatment for the gunshot wound to 
his left ankle and the VA examination approximately three 
years later, the evidence of record fails to demonstrate 
consistent complaints of cardinal signs and symptoms of 
muscle disability or evidence of inability to keep up with 
work requirements.  Additionally, there is no evidence of 
ragged, depressed, and adherent scars or indications on 
palpation of loss of deep fascia, muscle substance, or soft 
flabby muscles in wound area.  Also, there is no objective 
evidence that the veteran's muscles swell and harden 
abnormally in contraction or that tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicating severe 
impairment of function.  

Moreover, there is no X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of missile; (B) adhesion of scar to one of 
the long bones, scapula, pelvic bone, sacrum, or vertebrae, 
with epithelial sealing over the bone, rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; or (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  

Likewise, reports of the December 1997, April 1999, and 
November 2004 VA examinations as well as VA treatment 
records, fails to demonstrate consistent complaints of 
cardinal signs and symptoms of muscle disability, evidence of 
inability to keep up with work requirements, or objective 
findings indicative of a severe muscle disability.  
Specifically, on examination, the veteran's scars were well-
healed and nontender without skin retraction or bound down to 
the underlying soft tissue structures.  There was no evidence 
of any tendon, bone, joint, or nerve damage or muscle 
herniation.  There was slight limitation of motion with 
complaints of pain and stiffness.  

There are, in short, no objective findings of record that 
would establish that the degree of disability resulting from 
the veteran's muscle group XII impairment more nearly 
approximates the level of severe.  Therefore, an increased 
evaluation is not warranted under the criteria of Diagnostic 
Code 5312.  The Board will now consider whether an increased 
rating is warranted under the rating criteria pertinent to 
the musculoskeletal system.  

Degenerative arthritis, or traumatic arthritis, established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  When, however, the limitation of motion of 
the specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

The normal range of ankle motion is from zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5271 contemplates limited motion of the ankle 
and provides for a 20 percent evaluation for marked 
limitation of motion of the ankle.  

The relevant medical evidence of record demonstrates that the 
veteran's residuals of gunshot wound with chip fracture of 
the left lower tibia is manifested by arthritis and marked 
limitation of ankle motion with evidence of flare-ups, excess 
pain, weakened movement, excess fatigability, and 
incoordination of movement.  

As indicated previously, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  As there is evidence of left ankle arthritis, the 
veteran is rated under Diagnostic Code 5271, pertinent to 
limitation of ankle motion.  Objective evidence demonstrates 
that at both the December 1997 and April 1999 VA 
examinations, the veteran's left ankle dorsiflexed to 10 
degrees and plantar flexed to 40 degrees.  Most recently, in 
November 2004, with the knee in maximum extension, the 
veteran's left ankle dorsiflexed to 5 degrees and plantar 
flexed to 20 degrees.  With the knee flexed, the ankle 
dorsiflexed to 10 degrees and plantar flexed to 20 degrees.  
This evidence is consistent with a 20 percent rating under 
Diagnostic Code 5271 for marked limitation of motion of the 
ankle.  The Board notes that a 20 percent evaluation is the 
highest rating assignable under Diagnostic Code 5271.  

The Board recognizes that the Court has also held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran's service-connected left ankle 
disability is rated pursuant to Diagnostic Code 5271, which 
is based solely upon limitation of motion.  At his April 1999 
VA examination, it was noted that the veteran had flare-ups 
with pain, weakened movement, excess fatigability and 
incoordination of movement.  However, where the veteran is 
already receiving the maximum schedular rating provided under 
the applicable diagnostic code, an additional rating for 
functional loss due to pain is not warranted.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, the Board 
concludes that the veteran's left ankle symptomatology is 
consistent with a 20 percent rating pursuant to Diagnostic 
Code 5271, and the criteria for a rating in excess of 20 
percent have not been met.  

The medical evidence does not demonstrate ankylosis of the 
ankle, thus a higher rating under Diagnostic Code 5270 is not 
for consideration.  Also, there is no objective evidence of 
ankylosis of the subastragalar or tarsal joint, malunion of 
oscalcis or astragalus, or astragalectomy so as to consider 
separate ratings under Diagnostic Codes 5272, 5273, or 5274, 
respectively. 

Additionally, the Board notes the veteran's representative's 
argument that, as the November 2004 VA examination found 
evidence of arthritis, a separate evaluation for arthritis 
should be assigned, consistent with the findings noted in 
General Counsel Opinion 23-97, Multiple Ratings for Knee 
Disability.  VA's General Counsel has stated that when a knee 
disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 and a veteran also has limitation of knee motion which 
at least meets the criteria for a noncompensable evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  If a veteran does 
not meet the criteria for a noncompensable rating under 
either Diagnostic Code 5260 or Diagnostic Code 5261, there is 
no additional disability for which a separate rating for 
arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), 
published at 62 Fed. Reg. 63,604 (1997).  The Board observes 
that VAOPGCPREC 23-97 is inapplicable to the instant case as 
it addresses the ratings of knee disabilities, as opposed to 
ankle disabilities.  Moreover, there is no diagnostic code 
pertinent to ankle instability to allow a separate evaluation 
in addition to arthritis with limitation of ankle motion.  As 
such, the principles as advanced in VAOPGCPREC 23-97 are 
inapplicable to the instant case. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation for the 
veteran's left ankle.  Specifically, the Board observes that 
the veteran has entry and exit scars residual to his gunshot 
wound; however, such are asymptomatic and not of a size to 
warrant consideration of diagnostic codes pertinent to the 
rating of scars.  Additionally, the evidence of record 
consistently fails to show any tendon, bone, joint, or nerve 
damage.  As such, a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's left ankle disability to warrant consideration of 
alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of his left ankle disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record does not reflect any 
post-service hospitalizations for the veteran's left ankle 
disability or show that such is unusually manifested.  
Rather, the medical evidence shows that any objective 
manifestations of the veteran's disability are exactly those 
contemplated by the schedular criteria and that his 
disability has remained stable for many years.  The Board 
notes the veteran's statements that he is unable to work when 
he is experiencing flare-ups; however, the current medical 
evidence of record fails to demonstrate any marked 
interference with his employment.  Specifically, the record 
shows that the veteran was employed with a cable and wire 
contractor for 18 years and, at the time of the November 2004 
VA examination, was self-employed as a cable puller.  As 
such, the current medical evidence of record shows that any 
objective manifestations of the veteran's left ankle 
disability are exactly those contemplated by the schedular 
criteria and considered in the currently assigned evaluation.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.


ORDER

An increased evaluation for residuals of gunshot wound with 
chip fracture of the left lower tibia, currently evaluated as 
20 percent disabling, is denied. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


